NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  STATE OF ARIZONA, Plaintiff/Appellee,

                                        v.

                  QUICK BAIL, INC., Defendant/Appellant.

                             No. 1 CA-CV 18-0756
                                   FILED: 10-8-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-003380-001
           The Honorable Thomas A. Kaipio, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Kimberly Felcyn
Counsel for Plaintiff/Appellee

Dumond & Doran, PLLC, Phoenix
By Samantha Kelli DuMond
Counsel for Defendant/Appellant
                             STATE v. QUICK
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Chief Judge Peter B. Swann joined.


W E I N Z W E I G, Judge:

¶1             Quick Bail, Inc. (“Quick”) appeals the superior court’s order
forfeiting a $50,000 appearance bond. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Alphonso Taylor was charged with three felony counts in
August 2013. Quick posted a $50,000 appearance bond securing Taylor’s
release in September 2015. A final release order directed Taylor to “appear
at all court proceedings in this case,” “answer and submit to all further
orders and processes of the court,” and “not leave the state without
permission of the court.” The order also cautioned that the court “may”
forfeit the bond if Taylor “violate[d] any conditions of this release order.”

¶3            After a six-day trial, the jury reached a guilty verdict on July
18, 2018. Although Taylor had attended the trial until then, he failed to
appear when the court convened to hear the verdict. Taylor’s attorney told
the court that he received a text message from Taylor “indicating that there
had been a death in the family” and that he “was on a flight to Michigan.”
Taylor’s absence violated the terms of his release order. The court
immediately issued a bench warrant and set a bond forfeiture hearing.

¶4           A federal DEA agent was in the courtroom when the verdict
was read and the arrest warrant issued. The agent obtained a copy of the
warrant and alerted Michigan police. Taylor was arrested in Michigan
within three hours after issuance of the arrest warrant. Two days later,
Quick received notice of the arrest warrant.

¶5             Quick moved to exonerate the bond. The court held a bond
forfeiture hearing in November 2018. Quick argued the bond should be
exonerated because the State provided Quick with delayed notice of
Taylor’s failure to appear and Taylor had good cause. The court ultimately
forfeited the bond. The court recognized that Taylor’s excuse was factually
inaccurate because the death he cited had occurred 10 days before the
verdict and did not involve a family member.


                                      2
                             STATE v. QUICK
                            Decision of the Court

                               DISCUSSION

¶6            After the violation of conditions in an appearance bond, the
superior court may order forfeiture of the bond, in part or in full. Ariz. R.
Crim. P. 7.6(c)(3); State v. Old W. Bonding Co., 203 Ariz. 468, 474, ¶ 23 (App.
2002). We review a superior court’s forfeiture determination for an abuse
of discretion and view the record in the light most favorable to sustaining
the judgment. State v. Sun Surety, 232 Ariz. 79, 80-81 ¶¶ 2-3 (App. 2013).

¶7           Quick first argues that it received untimely notice of Taylor’s
absence and arrest warrant from the State, but the record demonstrates
otherwise. The rules of criminal procedure direct that a surety receive
notice within 10 days after the court issues a bench warrant for a
defendant’s failure to appear. Ariz. R. Crim. P. 7.6(c)(1). The State told
Quick about the arrest warrant here after only two days. This court cannot
shorten the deadline based on Quick’s asserted rationale for the notice
requirement.

¶8          Quick next asserts that forfeiting the entire bond violates the
Eighth Amendment’s protection against excessive fines because the bond
was “more than ten times the cost of extradition.” Quick offers no relevant
legal authority for this argument, which is thus waived.
ARCAP 13(a)(7)(A).

                              CONCLUSION

¶9           We affirm the superior court’s forfeiture order. And because
Quick has not prevailed on appeal, we decline its request for attorney’s fees.




                              AMY M. WOOD • Clerk of the Court
                              FILED:    RB




                                       3